FOR IMMEDIATE RELEASE December 19, 2008 Cintas Corporation Announces Second Quarter Fiscal 2009 Results CINCINNATI, December 19, 2008 Cintas Corporation (Nasdaq: CTAS) today reported results for its second quarter of fiscal 2009, which ended on November 30, 2008.Revenue for the second quarter was $985.2 million, a slight increase over fiscal 2008 second quarter revenue of $983.9 million.Net income of $71.8 million decreased 13% from the prior year second quarter.Diluted earnings per share were $0.47, an 11% decrease as compared to the second quarter of last fiscal year. Scott D.
